



AMENDMENT NUMBER 2
TO THE CUMBERLAND PHARMACEUTICALS INC.
AMENDED AND RESTATED 2007 LONG-TERM INCENTIVE COMPENSATION PLAN


WHEREAS, Cumberland Pharmaceuticals Inc. (the “Company”), a corporation
organized under the laws of Tennessee, originally adopted the Cumberland
Pharmaceuticals Inc. 2007 Long-Term Incentive Compensation Plan on April 18,
2007, amended and restated by that certain amended and restated 2007 Long-Term
Incentive Compensation Plan, effective as of April 17, 2012 (the "Plan");
WHEREAS, under Section 12 of the Plan, the Board of Directors of the Company
(the “Board”) may, at any time, amend the Plan as permitted by applicable
statutes, except that it may not revoke or alter the Plan in a manner
unfavorable to the grantees of any Incentives awarded under the Plan or any
Incentives then outstanding, nor may the Board amend the Plan without
shareholder approval if such approval is required by any applicable law or
regulation;
WHEREAS, the Board has determined that it is advantageous to the Company to
amend the Plan to allow Incentives to be granted after April 18, 2020, the date
currently specified in Section 12 as the last date upon which an Incentive may
be granted under the Plan; and
WHEREAS, capitalized terms used and not defined herein shall have the meanings
set forth in the Plan.
NOW, THEREFORE, the Plan is hereby amended as follows: 
The last sentence of Section 12 of the Plan is hereby stricken in its entirety
and replaced with the following: “No Incentive may be awarded under the Plan
after the earlier of the following dates: (a) the date that no shares of Stock
remain available for issuance through the Plan, or (b) April 21, 2026. However,
awards made on or before such date may extend beyond such date.”
Except as expressly set forth in this amendment, all other terms and conditions
set forth in the Plan shall remain in full force and effect.
IN WITNESS WHEREOF, the undersigned Corporate Secretary of the Company hereby
certifies that the foregoing Amendment Number 2 to the Cumberland
Pharmaceuticals Inc. Amended and Restated 2007 Long-Term Incentive Compensation
Plan was (i) approved by the Board of Directors and (ii) approved by a majority
of the holders of all of the Company’s outstanding common and preferred stock.


Dated: May 5, 2020
        
Jean W. Marstiller
Corporate Secretary

